Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 02/22/2021 has been entered. New claims 55-60 are added. Claims 1, 6, 7, 10, 13-14, 21, 23, 27, 31-32, 40, 42, 46, 48, and 50-60 are pending. Claims 1, 6, 7, 10, 13-14, 21, 23, 27, 31-32, 40, 46, 48, 50-54, and 58 are under consideration. Claims 42, 55-57, 59, and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 

Withdrawn Objections and/or Rejections
The rejection of claims 1, 2, 6, 7, 10, and 52-54 under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2004/085476 (October 7, 2004) is withdrawn in view of the amended claim 1.

The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn in view of the amended claim. 

The objection of 14, 21, 33, 40, and 42 is withdrawn in view of amended claims. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:


(ii). Claims 1, 6, 7, 10, 13, 21, 23, 27, 31-32, 40, 46, 48, and 52-54  are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The basis for the rejection is set forth in the office action mailed on 02/22/2021. 

(iii). Response to Applicant’s argument 
Applicant argues that claim 1 has been amended to recite an isolated polynucleotide encoding antibodies or antigen binding fragments thereof which bind to an epitope of human IL-22R protein within amino acid 125 to amino acid 228 of SEQ ID NO: 71 and comprises a heavy chain variable domain (VH) and light chain variable domain (VL), wherein the VH and VL domains, or one or more CDRs thereof, are camelid-derived. Applicant argues that in view of the antibodies described and exemplified in the specification and their respective structural features, a person skilled in the art would recognize that the Applicant was in possession of the claimed invention.

Applicant’s argument has been fully considered but is not deemed to be persuasive because the claims do not require that the isolated polynucleotide or the antibody encoded by the polynucleotide possess any particular conserved structure or any distinguishing feature. The limitation, “wherein the antibody or antigen binding fragment  It is known that antibodies that bind to the same epitope may have entirely different structures. The specification does not disclose a representative number of the antibodies falling within the scope of the genus. There is no disclosure of a correlation of structure with function for the claimed genus of antibodies. Thus, the instant disclosure is insufficient to support the broad genus of antibodies or antigen binding fragment thereof and the genus of polynucleotides encoding the antibodies or antigen binding fragment thereof.  

Regarding claims 21, 23, 27, 31, 32, 40, 46, and 48, as noted in the previous office action, there are three issues here. The first one is the sequence homology or variant, the second one is the lack of requirement for six CDRs in an antibody, and the third one is a random combinations of the three heavy chain CDRs and the three light chain CDRs, or a random combination of light chain CDRs and heavy chain CDRs. The instant disclosure is 

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 1, 6, 7, 10, 13, and 52-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2004/085476 (October 7, 2004) in view of US 2015/0191548 A1 (Pub. Date: Jul. 9, 2015). 

WO 2004/085476 teaches functional fragments of human IL-22R, such as the Second Ig Domain, which comprises amino acid 125-228 of SEQ ID NO: 2 (see, e.g., Table 4 on page 34) and generation of antibodies using such a functional fragment (page 34, the 2nd paragraph; page 63, last paragraph). The antibodies that bind, block, inhibit or neutralize activity of IL-22 (page 34, lines 12-18; page 66; page 84, line 15) and do not significantly cross-react with polypeptides related to IL-2RA (page 63, last paragraph). WO 2004/085476 teaches a humanized anti-IL-22 R monoclonal antibody (page 70, the 3rd paragraph). 

WO 2004/085476 teaches an expression vector and a recombinant host cell, a method of producing a protein using the host cell (page 10, lines 14-24). In particular, WO rd paragraph). The scFv is prepared by constructing a structural gene comprising DNA sequences encoding the VH and VL domains which are connected by an oligonucleotide.  The structural gene is inserted into an expression vector which is subsequently introduced into a host cell, such as E. coli. The scFV is produced by the host cell (page 69, the 2nd paragraph).

WO 2004/085476 does not teach (i) the VH and VL domains, or one or more CDRs of the anti- human IL-22R protein encoded by the polynucleotide of claim 1, are camelid-derived; and (ii). the VH domain or the VL domain of the anti-human IL-22R protein encoded by the polynucleotide of claim 1 is a humanised or germlined variant of a camelid-derived VH or VL domain. 

US 2015/0191548 A1 teaches an antibody comprising a camelid-derived heavy chain variable region (VH) and a camelid-derived light chain variable region (VL) (see, e.g., claims 1 , 8, and 9), humanised or germlined variant of a camelid-derived VH and VL domains (page 9, top of left column; page 9, paragraph [0104]; page 10, paragraph [0107]), and a method of making the same (see, e.g., claims 13-17, and 18-21). 

It would have been obvious for one skilled in the art to make a human IL-22R antibody comprising a camelid-derived heavy chain variable region (VH) and a camelid-derived light chain variable region (VL) or humanised/germlined variant of a camelid-derived VH and VL domains with a reasonable expectation of success. One would have been 

(iii). Response to Applicant’s argument 
Applicant argues that the antibodies of the present invention bind to an epitope in IL-22R which does not include Tyr60 located in the L2 loop in the D1 domain of the IL-22 receptor. Instead, the antibodies and antigen binding fragments of the claims bind to epitopes found within the D2 domain. The D2 domain of IL-22R has been shown to be involved in the interaction with the IL- 22R co-receptors IL-10R2 and IL-20R2. Applicant argues that WO 2004/085476 does not disclose or suggest that an IL-22R antibody binding to the D2 domain may inhibit co-receptor interaction in addition to inhibiting ligand binding. WO 2004/085476 directly teaches away from the claimed antibodies, as it teaches the "primary importance" of Tyr60 as an epitope residue for IL-22R neutralizing antibodies.

Applicant’s argument has been fully considered but is not deemed to be persuasive because, as noted above, WO 2004/085476 teaches functional fragments of human IL-22R, such as the Second Ig Domain, which comprises amino acid 125-228 of SEQ ID NO: 2 (see, e.g., Table 4 on page 34) and generation of antibodies using such a functional fragment (page 34, the 2nd paragraph; page 63, last paragraph). Since the Second Ig Domain exclude Tyr60, an antibody generated using an epitope within the Second Ig Domain would not bind Tyr60. Moreover, Applicant argues about a limitation that is not present in the claims, an IL-22R antibody binding to the D2 domain may inhibit co-receptor interaction. Even if the claims were amended to recite such a limitation, the claims would 

MPEP §2112 provides guidance as to the examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)(“[T]he fact that a 

While WO 2004/085476 does not explicitly teach that an IL-22R antibody binding to the D2 domain may inhibit co-receptor interaction, case law establishes that the discovery of a previous unappreciated property of a prior art product, or of a scientific explanation for the prior art‘s functioning, does not render the old product patentably new to the discoverer. Thus, the rejection of claims 1, 6, 7, 10, 13, and 52-54 must be made. 

Claim Objections
(i). Claims 23, 27, 31-32, 50, 51 are objected to because it recites non-elected subject matter (non-elected polynucleotide encoding an antibody). Applicant requests that the Examiner hold this objection in abeyance until such time as the elected species has been fully searched and examined.
objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.


Advisory Information 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 1, 2021